Case: 3:19-cv-00306-wmc Document #: 29-12 Filed: 03/13/20 Page 1of1

 

(Quoted text madden}

David Miller <david@millerpublicadjusters.com> Sun, Apr 15, 2018 at 11:30 PM
To: Larry Beer <beerls@tds.net>

Larry,

| spoke to the other appraiser on Friday. We are moving forward with selecting the umpire. We should have an onsite
meeting setup in 2-3 weeks depending on the weather.

David Miller

Licensed Public Adjuster

Miller Public Adjusters, LLC

C: 920.475.6333 | TF: 800.958.4829 | F: 920.350.6022
518 S Westland Dr. | Appleton, WI 54914

300 N LaSalle St. Ste. 4925 | Chicago, IL 60654

(Quieted text hidden;

Larry Beer <beerls@tds.net> Mon, Apr 16, 2018 at 5:47 AM
To: David Miller <david@millerpublicadjusters.com>

David,
Sounds good.
Thank you,

Larry Beer

jQudled text higdent

Larry Beer <beerls@tds.net> Thu, May 24, 2018 at 11:39 AM
To: David Miller <david@millerpublicadjusters.com>

Dave,

| hope you are going to partake in a super weekend with your family.

| have not heard anything from you on how the claim is going. Do you have an umpire? The
onsite meeting you were going to have must be done for it has almost been 6 weeks from you e-
mail and | have not heard anything. Are you close to a settlement and how much did your
evaluation come to? Remember that since Traveler’s has been so unfair that | will not allow for
depreciation to be held back for | don’t trust them because of their actions getting to this point in
settlement.

Have a nice weekend,

Larry Beer

From: David Miller

Sent: Sunday, April 15, 2018 11:30 PM
To: Larry Beer

Subject: Re: Fw: Claim #LA56442001H

{Ou

 

nd text hidden}

 

David Miller <david@millerpublicadjusters.com> Thu, May 24, 2018 at 10:24 PM
To: Larry Beer <beerls@tds.net>

Larry,

Thanks for the follow up. We did agree on an umpire, but upfront I'm meeting Eric, the other appraiser, onsite next Friday
June 1st to view the damage. I'm hopeful to settle the appraisal in this meeting without bringing in the umpire.
